Citation Nr: 0842820	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for idiopathic dilated 
congestive cardiomyopathy with hypertension.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant had service in the Army National Guard from 
December 1977 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims can 
be decided. 

The appellant claims entitlement to service connection for 
idiopathic dilated congestive cardiomyopathy with 
hypertension, a respiratory disorder and an anxiety disorder.

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002).

The terms "active military, naval, or air service" include 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction or cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2008).

The appellant asserts that he developed an upper respiratory 
condition during annual training in July 2001.  He asserts 
that this respiratory condition caused a permanent worsening 
of his pre-existing heart condition.  He claims that he 
developed anxiety in July 2001 as a result of cardiomyopathy.

A review of the record indicates that the appellant's periods 
of ACDUTRA have not been verified.  Therefore, on remand, the 
AMC/ RO should take appropriate action to verify the 
appellant's periods of active duty.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Service medical records and private medical records reflect 
that the appellant was treated for bronchitis, chest pain and 
cardiomyopathy in July 2001.

The record in this case includes an opinion from a private 
cardiologist, Dr. R.D, dated in December 2002.  Dr. R.D. 
noted that the appellant had a history of cardiomyopathy in 
November 1997.  Dr. R.D. stated that the appellant was at 
National Guard camp in July 2001 when the appellant developed 
what appeared to be a upper respiratory tract infection.  Dr. 
R.D. stated that the appellant appeared to have functioned 
normally on medication until the upper respiratory tract 
infection while on National Guard duty in Yakima.  Dr. R.D. 
opined that the infection probably caused a worsening of the 
appellant's cardiomyopathy.  Dr. R.D. stated that, when a 
detailed cardiac investigation was performed 10 months later, 
the condition had dramatically deteriorated.  

In light of the above evidence, if it is determined that the 
appellant was on active duty during the pertinent time period 
in July 2001, he should be afforded a VA examination to 
ascertain whether the claimed disabilities were incurred in 
or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should contact the 
veteran's National Guard unit, the DFAS 
and any other source deemed appropriate to 
ascertain whether the appellant was on 
active duty in July 2001.  The appellant 
should be informed of the status of any 
requests, including whether such records 
are determined to be unavailable. 

2.  If it is determined that the appellant 
was on ACDUTRA in July 2001 when 
complaints of bronchitis, shortness of 
breath, chest pain and anxiety were noted, 
the appellant should be scheduled for a VA 
examination.  The examiner should be 
advised of the appellant's dates of 
ACDUTRA.  The VA examiner should review 
the claims file, and should indicate in 
the examination report that such a review 
was conducted.  Following a thorough 
evaluation, during which all necessary 
tests are performed, the examiner should:

a.  Diagnose any current 
cardiovascular disability and 
indicate whether any such disorder 
is at least as likely as not (50 
percent or greater likelihood) 
related to a period of ACDUTRA, 
including the complaints noted in 
2001.  

b.  If a cardiovascular disability 
preexisted a period of ACUDTRA, 
the examiner should state whether 
the disability underwent a 
permanent increase in severity 
during a period of ACDUTRA.

c.  Diagnose any current 
respiratory disability and 
indicate whether it is at least as 
likely as not (50 percent or 
greater likelihood) related to a 
period of ACDUTRA.

d.  If a respiratory disability 
preexisted a period of ACDUTRA, 
the examiner should state whether 
such disability underwent a 
permanent increase in severity 
during a period of ACDUTRA.

e.  Diagnose any current anxiety 
disorder and indicate whether it 
is at least as likely as not (50 
percent or greater likelihood) 
related to a period of ACDUTRA.  
If the examiner determines that a 
cardiovascular or respiratory 
disorder was incurred in or 
aggravated by ACDUTRA, the 
examiner should also indicate 
whether a current anxiety disorder 
is proximately due or causally 
related to a cardiovascular of 
respiratory disability.

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




